Case 7:19-cv-00764-TTC-RSB Document 14 Filed 10/27/20 Page 1 of 1 Pageid#: 48

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

DAVID ALLEN FELTNER,                        )
                                            )
       Plaintiff,                           )      Civil Action No. 7:19cv00764
                                            )
v.                                          )      MEMORANDUM OPINION
                                            )
NORTHWESTERN REGIONAL                       )
ADULT DETENTION CENTER/                     )
MEDICAL                                     )      By: Hon. Thomas T. Cullen
                                            )          United States District Judge
       Defendant.                           )


       Plaintiff David Allen Feltner, proceeding pro se, filed this civil action under 42 U.S.C.

§ 1983. By conditional filing orders entered November 18 and December 10, 2019, the court

advised Feltner that he must notify the court in writing immediately upon his transfer or

release, and must provide the court with his new address. (See ECF Nos. 4 and 8). On

October 22, 2020, an order the court mailed to Feltner was returned to the court as

undeliverable and with no forwarding address. (See ECF No. 13.) Feltner has not provided

the court with an updated address. Accordingly, the court will dismiss this action without

prejudice for failure to comply with the court’s order. This dismissal is without prejudice to

Feltner’s opportunity to refile his claims in a separate civil action, subject to the applicable

statutes of limitations.

       ENTERED this 27th day of October, 2020.


                                                     /s/ Thomas T. Cullen
                                                   ________________________________
                                                   HON. THOMAS T. CULLEN
                                                   UNITED STATES DISTRICT JUDGE
